EXHIBIT 99.1 ***FOR IMMEDIATE RELEASE*** For:ZIONS BANCORPORATION Contact: Clark Hinckley One South Main, 15th Floor Tel: (801) 524-4787 Salt Lake City, Utah April 17, 2008 Harris H. Simmons Chairman/Chief Executive Officer ZIONS BANCORPORATION REPORTS EARNINGS OF $0.98 PER DILUTED COMMON SHARE FOR FIRST QUARTER 2008 SALT LAKE CITY, April 17, 2008 – Zions Bancorporation (Nasdaq: ZION) (“Zions” or “the Company”) today reported first quarter net earnings applicable to common shareholders of $104.3 million, or $0.98 per diluted common share, compared to $149.7 million or $1.36 per diluted common share for the first quarter of 2007.
